DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (WO 2014118546 A1) and further in view of Knaian et al US 20100289359 A1.

	Re claim 1, Stevens et al discloses optical zoom device, comprising: a first lens assembly (see numeral 300) a second lens assembly following the first lens assembly in the direction of an optical axis of the optical zoom device so that light can pass through the first lens assembly and thereafter through the second lens assembly when travelling along the optical axis (see numeral 302), characterized in that the first lens assembly comprise a first rigid optical element (see numeral 303) and an adjacent first focus-adjustable lens (see numeral 307), wherein the first focus-adjustable lens comprises a first container and a first reservoir, wherein the first container and the first reservoir are in flow connection and are filled with a transparent fluid (see numerals 309 and 316), wherein the first container comprises a transparent and elastically expandable first membrane contacting the fluid (see numeral 305), and wherein the first lens assembly further comprises a first actuator for pumping fluid from the first reservoir into the first container and from the first container into the first reservoir for adjusting a curvature of the first membrane and
therewith a focal length of the first focus-adjustable lens (see numerals 318 and 320), wherein the second lens assembly comprise a second rigid optical element-(see numeral 304) and an
adjacent second focus-adjustable lens (see numeral 308), wherein the second focus- adjustable lens comprises a second container and a second reservoir (see numeral 312), wherein the second container and the second reservoir are in flow connection and are filled with a transparent fluid (see numeral 310), wherein the second container comprises a transparent and elastically expandable second membrane contacting the fluid (see numeral 306), and wherein the second lens assembly further comprises a second actuator for pumping fluid from the second reservoir into the second container and from the second container into the second reservoir for adjusting a
curvature of the second membrane and therewith a focal length of the second focus adjustable lens (see numeral 314),
	Re claim 1, Stevens et al do not explicitly teach wherein the first actuator comprises a first electro permanent magnet and wherein the second actuator comprises a second electro permanent magnet.
	However, Knaian et al teaches the first actuator comprises a first electro permanent magnet and wherein the second actuator comprises a second electro permanent magnet (see 0071-0073)
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Stevens to employ electropermanent magnets in the actuators as taught by Knaian et al for the predictable result of high operational efficiency when utilized in small dimensions (see 0071-0073).
	Re claim 2, Stevens et al discloses characterized in that the first and the second rigid optical element comprise a fixed constant distance with respect to each other in the direction of the optical axis (see page 17 paragraph 2).
	Re claim 3, Stevens et al discloses characterized in that the first rigid optical element  forms a wall of the first container and faces the first membrane, and/or wherein the second rigid optical element forms a wall of the second container and faces the second membrane (see figure 10).
	Re claim 4, Stevens et al discloses characterized in that the first membrane is connected to a circumferential first lens shaping element for defining a curvature-adjustable area of the first membrane, wherein the curvature-adjustable area of the first membrane comprises said curvature to be adjusted (see numerals 314, 318-319), and/or wherein the second membrane is connected to a circumferential second lens shaping element for defining a curvature-adjustable area of the second membrane, wherein the curvature-adjustable area of the second membrane comprises said curvature to be adjusted (see numerals 314, 318-319).
Re claim 5, Stevens et al discloses characterized in that the optical zoom device comprises a holder having circumferential wall comprising an inner surface, wherein the first lens shaping element and the first rigid optical element are connected to the inner surface (see numerals 309 and 310), and/or wherein the second lens shaping element and the second rigid optical element are connected to the inner surface, and the first and/or the second reservoir are arranged laterally of the circumferential wall (see numerals 309 and 310).
	Re claim 7, Stevens et al discloses characterized in that the flow connection between the first reservoir and the first container comprises a first opening of said circumferential wall of the holder (see numerals 309 and 310), and/or wherein the flow connection between the second reservoir and the second container comprises a second opening of said circumferential wall of the holder (see numerals 309 and 310)
	Re claim 8, Stevens et al discloses characterized in that the first reservoir comprises an elastically deformable wall, and/or wherein the second reservoir comprises an elastically deformable wall (see numeral 312).
	Re claim 22, Stevens et al discloses characterized in that the optical zoom device comprises an image sensor so that light passing along an optical path of the optical zoom device-44 through the two lens assemblies impinges on the image sensor (see page 10, paragraph 3).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (WO 2014118546 A1) and Knaian et al US 20100289359 A1 further in view of Brackmann US 2006/0061660 A1.
	Re claim 23, Stevens et al and Knaian et al do not explicitly disclose the image sensor is configured to be moved in an extension plane of the image sensor- for providing optical image stabilization.
	However Brackmann teaches the image sensor is configured to be moved in an extension plane of the image sensor- for providing optical image stabilization in claim 10.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Stevens et al and Knaian to include the image sensor is configured to be moved in an extension plane of the image sensor- for providing optical image stabilization as taught by Brackmann for the predictable result of provide a simple, inexpensive and compact image stabilization device that uses the resolution of the image recording sensor to the best possible extent without having to resort to mechanical gyro sensors (Brackmann 0019).

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (WO 2014118546 A1) and Knaian et al US 20100289359 A1 further in view of Ollila US 20160381294 A1
	Re claim 24, Stevens et al and Knaian et al do not explicitly disclose characterized in that the optical zoom device comprises a prism that is arranged in said optical path of the optical zoom device-h, wherein the prism is configured to be tilted so as to deflect a light beam passing through the prism and impinging on the image sensor for providing optical image stabilization.
	However Ollila teaches characterized in that the optical zoom device comprises a prism that is arranged in said optical path of the optical zoom device-h, wherein the prism is configured to be tilted so as to deflect a light beam passing through the prism and impinging on the image sensor for providing optical image stabilization (see paragraphs 60, 80, 90, 100).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Stevens et al and Knaian to include a prism that is arranged in said optical path of the optical zoom device-h, wherein the prism is configured to be tilted so as to deflect a light beam passing through the prism and impinging on the image sensor for providing optical image stabilization as taught by Ollila for the predictable result of to minimize the consumption of electric power and/or the quantity of components (see paragraph 0014).
	Re claim 25, Stevens et al and Knaian et al do not explicitly disclose characterized in that the optical zoom device-G) comprises a tuneable prism that is arranged in said optical path of the optical zoom, wherein the tuneable prism is configured to deflect a light beam passing through the prism and impinging on the image sensor for providing optical image stabilization.
	However Ollila teaches characterized in that the optical zoom device-G) comprises a tuneable prism that is arranged in said optical path of the optical zoom, wherein the tuneable prism is configured to deflect a light beam passing through the prism and impinging on the image sensor for providing optical image stabilization (see paragraphs 60, 80, 90, 100)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Stevens et al and Knaian to include characterized in that the optical zoom device-G) comprises a tuneable prism that is arranged in said optical path of the optical zoom, wherein the tuneable prism is configured to deflect a light beam passing through the prism and impinging on the image sensor for providing optical image stabilization as taught by Ollila for the predictable result of to minimize the consumption of electric power and/or the quantity of components (see paragraph 0014).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (WO 2014118546 A1) and Knaian et al US 20100289359 A1 further in view of Ojala US 20070195424 A1
	Re claim 26, Stevens et al and Knaian et al do not explicitly disclose characterized in that the optical zoom device-G4 comprises a laterally moveable optical lens that is arranged in said optical path of the optical zoom device, wherein the laterally moveable optical lens is moved perpendicular to the optical axis and therefore deflects a light beam passing through the laterally moveable optical lens and impinging on the image sensor for providing optical image stabilization.
	However Ojala teaches characterized in that the optical zoom device-G4 comprises a laterally moveable optical lens that is arranged in said optical path of the optical zoom device, wherein the laterally moveable optical lens is moved perpendicular to the optical axis and therefore deflects a light beam passing through the laterally moveable optical lens and impinging on the image sensor for providing optical image stabilization in 0033.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Stevens et al and Knaian to include the optical zoom device-G4 comprises a laterally moveable optical lens that is arranged in said optical path of the optical zoom device, wherein the laterally moveable optical lens is moved perpendicular to the optical axis and therefore deflects a light beam passing through the laterally moveable optical lens and impinging on the image sensor for providing optical image stabilization as taught by Ojala for the predictable result of to provide a stabilization of the image focused on the photosensitive surface (see paragraph 0024)

Allowable Subject Matter
Claims 27-31, 34-35 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 27, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the first actuator comprises at least a first spring and at least a first shape memory alloy, and/or wherein the second lens assembly comprise a second rigid optical element and an adjacent second focus-adjustable lens, wherein the second focus-adjustable lens comprises a second container and a second reservoir, wherein the second container and the second reservoir are in flow connection and are filled with a transparent fluid, wherein the second container comprises a transparent and elastically expandable second membrane contacting the fluid, and wherein the second lens assembly further comprises a second actuator for pumping fluid from the second reservoir into the second container and from the second container into the second reservoir for adjusting a curvature of the second membrane and therewith a focal length of the second focus- adjustable lens, and wherein the second actuator comprises at least a second spring and at least a second shape memory alloy; recited together in combination with the totality of particular features/limitations recited therein

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872